DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s arguments in the reply filed on September 09, 2022 are acknowledged and have been fully considered. Claims 13, 15-18, 20-24, 30-32, 39, 45-46, 48, and 50-58 are pending. Claims 13, 15-18, 20-24, 50-52 and 58 are under consideration in the instant office action. Claims 30-32, 39, 45-46, 48, and 53-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 1-12, 14, 19, 25-29, 33-38, 40-44, 47, and 49 are cancelled. Applicant’s arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 12, 2022 is noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. A signed copy is attached.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Rejections-Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Note: The claims are examined with respect to the elected species of nanoparticles of atovaquone with carries of polyvinyl alcohol and sodium deoxycholate. To clear the record claim 13 is interpreted to contain the elected carriers polyvinyl alcohol and sodium deoxycholate.

Claims 13, 15-18, 20-24, 50-52 and 58 remain rejected under 35 U.S.C. 103 as being unpatentable over Dearn (US Patent No. 6018080, previously cited), Muller et al. (US Patent No. 8202540, previously cited), and Sek et al. (Journal of Pharmacy and Pharmacology, 58, 809-820, 2006, previously cited).
Applicants’ claims
Applicants claim an intramuscularly-injectable or subcutaneously-injectable formulation of nanoparticles of atovaquone.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Dearn teaches a process for the production of microfluidized particles of atovaquone having improved bioavailability (see abstract). A method for the preparation of microfluidized particles of atovaquone which comprises mixing atovaquone with a liquid vehicle to provide a mixture wherein the concentration of atovaquone is less than 450 mg/mL and subjecting said mixture to at least 3 passes through a Microfluidizer (see claim 1). A method for the preparation of microfluidized particles of atovaquone according to claim 1 wherein the microfluldized particles have a volume diameter in the range of 0.1-3 m (which the examiner notes this enails 100 nm to 3000 nm) (see claim 2). Dearn teaches in example 1 atovaquone was prepared by methods according to the prior art, e.g. U.S. Pat. No. 5,053,432 (incorporated herein by reference). 600 mL of a mixture consisting of 2.5% w/v atovaquone in 0.25% w/v aqueous Celacol M2500 was prepared and 100 mL were retained in a glass jar as a control. A laboratory scale model 120B Microfluidiser was connected to a 90 psi pneumatic supply and adjusted to produce a fluid pressure of 15000 psi. The machine base, interaction chamber and pipework of the Microfluidiser were immersed in a bath of cold water. 500 mL of the mixture were loaded into the Microfluidiser's bulk vessel and passed through the Microfluidiser interaction chamber before being returned to the top, and side, of the bulk chamber. The mixture was recirculated continuously through the interaction chamber, and samples were taken at 10, 20, 30, 45 and 60 minutes. The number of passes to which each of these samples had been subjected was calculated and is shown in Table 1 below.

    PNG
    media_image1.png
    116
    310
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    355
    295
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    163
    308
    media_image3.png
    Greyscale

The above clearly teaches aqueous dispersions of nanoparticles of atovaquone in concentration overlapping with the claimed amounts.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Dearn do not specifically teach polyvinyl alcohol and sodium dexoycholate as carriers. These deficiencies are cured by the teachings of Muller et al. 
Muller et al. teach superfine microparticles and nanoparticles and a process for their gentle preparation with exclusion of water or minimization of water and/or exclusion of plasticizers and/or reduced temperature load, in which a matrix material is subjected to a high-pressure homogenization process in an anhydrous or water-poor medium and/or at low temperatures, preferably room temperature (20° C.) and in particular below the freezing point of water, which leads to a gentle particle reduction with minimization of the impairment of the chemical stability of the homogenized material (see abstract). Process for the gentle preparation of superfine micro- and nanoparticles having a particle size, as average diameter of the number distribution, of 5.6 μm or less, the method comprising: subjecting a matrix material comprising solid particles to a high-pressure homogenizing process in a piston-gap homogenizer in an anhydrous or water-reduced dispersion medium containing less than 50 wt. % of water in which the solid particles are suspended and at temperatures of 20° C. or less, which leads to a gentle particle size reduction with minimization of the impairment of the chemical stability of the homogenized material, to form superfine micro- and nanoparticles (see claim 1). Process according to claim 1, wherein the homogenized matrix material comprises at least one selected from the group consisting of drugs, pharmaceutical active ingredients, veterinary drugs, active ingredients, auxiliaries, additives for cosmetics, agricultural products, foodstuffs and preservatives (see claim 2).  Process according to claim 1, wherein the homogenized matrix material comprises at least one selected from the group consisting of synthetic, semi-synthetic or natural polymers, and natural macromolecules (see claim 4). Process according to claim 4, wherein the homogenized matrix material comprises at least one selected from the group consisting of synthetic polymers, polylactide, polyglycolide, polylactide/-glycolide co-polymer, polyorthoester, polyhydroxybutyrate (PHB), polyhydroxyvaleriate (PHV), polyhydroxybutyrate/-valeriate co-polymer, polyacrylates, polymethacrylates, polyvinyl derivatives, block polymers of polyethylene glycol and polyesters, polyhydroxybutyric acid, polycyanoacrylates, polycarbonates and polycaprolactone (see claim 5). The substance to be converted into superfine microparticles or nanoparticles (e.g. active ingredients, polymers or active-ingredient-loaded polymers) is dispersed as powder accompanied by stirring in a liquid medium (dispersion medium) to prepare a pre-suspension. Dispersion can be carried out with mixers of various designs, e.g. propeller mixer, rotor-stator mixer (Ultra-Turrax), dissolver discs. Alternatively, the powdered substance can also be gradually wetted, e.g. with a mortar (mortar mill). Dispersion medium is progressively added to the substance in the mortar during mixing. All liquids apart from water with sufficiently low viscosity can be used as dispersion media, e.g. polyols such as e.g. glycerine, polyethylene glycols (PEGs) (e.g. PEG 400 and PEG 600), polyether and polyester polyols, glycols such as e.g. propylene glycol, ethylene glycol, oils such as e.g. medium chain triglycerides (MCT) (e.g. miglyols), long chain triglycerides (LCT) such as e.g. isopropyl myristate, vegetable oils such as avocado oil, cottonseed oil, safflower oil, peanut oil, jojoba oil, coconut oil, linseed oil, walnut oil, olive oil, palm-kernel oil, sesame oil, soybean oil, castor oil, wheat-germ oil, animal oils such as cod-liver oil, halibut-liver oil, neat's foot oil, liquid hydrocarbons such as e.g. liquid paraffin, viscous paraffin and hexane,alcohols such as methanol, ethanol, 1-propanol, isopropanol, n-butanol, 2-butanol, pentanol, hexanol, octanol, decanol, allyl alcohol, propargyl alcohol. If desirable for the final product, a proportion of water can be added to the dispersion medium (e.g. addition of water to PEG 400 with a view to a later packing in soft gelatine capsules). As a rule, the water proportions lie in the range from 1 to 10%, but higher proportions can also be used. A limiting factor in this case is the chemical stability of the substance to be homogenized. Although higher proportions of water have no or little effect on the average diameter of the prepared particle dispersion, the proportion of larger particles is additionally minimized. As a rule, the 95% diameter decreases slightly. For many products, this is of no relevance. It is useful however in the preparation of nanoparticle dispersions for intravenous injection. If too many particles larger than 5 μm remain in the product, this can lead to capillary blockage (column 5, lines 7-49). Substances such as HPMC, PEG 6000 or Aerosil can also be dissolved in the water if this is desirable for the sought final formulation to which the micro- and nanoparticle dispersions are to be processed. These are important in particular with regard to the manufacture of tablets, e.g. calcium phosphates, lactose, starch and its derivates such as starch hydrolysates, celluloses, cellulose derivatives, polyethylene glycols, polyvinylpyrrolidone (PVP), hexites, glucose; with regard to the manufacture of ointments, substances such as bentonite, Aerosil, cellulose ethers, cellulose esters, alginates, pectinates, tragacanth, polyvinyl alcohol, polyethylene glycols, gum arabic, polyacrylates, paraffin, polymethacrylates, petrolatum, plastibases, can be considered; and with regard to the processing into capsules, e.g. polyethylene glycols, paraffin, liquid triglycerides (vegetable or animal) are important (column 5, lines 50-64). To stabilize the suspension and the micro- and nanoparticles prepared from it, stabilizing substances can be added to the dispersion medium. Examples of this are: 1. sterically stabilizing substances such as poloxamers and poloxamines (polyoxyethylene-polyoxypropylene block copolymers), ethoxylated sorbitan fatty acid esters, in particular polysorbates (e.g. Polysorbate 80 or Tween 80®), ethoxylated mono- and diglycerides, ethoxylated lipids, ethoxylated fatty alcohols or fatty acids, and esters and ethers of sugars or of sugar alcohols with fatty acids or fatty alcohols (e.g. saccharose stearate, saccharose distearate, saccharose laurate, saccharose octanoate, saccharose palmitate, saccharose myristate). 2. charged ionic stabilizers such as diacetyl phosphates, phosphatidylglycerol, lecithins of various origins (e.g. egg lecithin or soybean lecithin), chemically modified lecithins (e.g. hydrogenated lecithins), as well as phospholipids and sphingolipids, mixture of lecithins with phospholipids, sterols (e.g. cholesterol and cholesterol derivatives as well as stigmasterol) and likewise charged and uncharged fatty acids, sodium cholate, sodium glycocholate, sodium taurocholate, sodium deoxycholate or their mixtures, etc.,(column 5, lines 65-67 and column 6, lines 1-31). Active ingredients can also already be incorporated into the polymers before the homogenization, e.g. from the above-named therapeutic groups and/or chemical groups. The active ingredients can be e.g. dissolved, dispersed, solubilized or otherwise incorporated into the polymers. The pre-suspension is then further processed, e.g. in one of the following dispersion systems: high-pressure homogenizers of the piston-gap homogenizer type (APV Gaulin Systeme, French press, Avestin), jet-stream homogenizers (e.g. Microfluidizer), rotor-stator systems (Ultra-Turrax, Silverson homogenizers), ultrasound bath, ultrasound rod and ultrasound homogenizers (column 10, lines 33-44).

Dearn do not specifically teach the atovaquone nanoparticles being dispersed in oily medium. These deficiencies are cured by the teachings of Sek et al.
Sek et al. teach in-vitro dispersion and digestion experiments were conducted using formulations comprising a blend of long-chain glycerides, ethanol, a model poorly water-soluble drug (atovaquone), and a series of surfactants including Cremophor EL and a range of Pluronic surfactants (Pluronics L121, L61, L72, L43 and F68). Inclusion of Cremophor EL, a surfactant with a high hydrophilic–lipophilic balance (HLB), promoted complete digestion of the formulation and effective dispersion and solubilisation of the lipolytic products andco-administered drug. Surprisingly, formulations containing the Pluronic (L121) with the lowest HLB(0.5) equally effectively promoted digestion and drug solubilisation and a trend towards decreased digestion and drug solubilisation was observed with Pluronics of increasing HLB values. All formulations effectively prevented drug precipitation, suggesting possible utility in-vivo, and no correlation was evident between the ability of the formulations to self-emulsify on dispersion and to promote drug solubilisation on digestion. Subsequent assessment of the oral bioavailability of atovaquone after administration of formulations containing Cremophor EL or Pluronic L121 or a simple solution of atovaquone in long-chain glycerides confirmed the utility of lipid-based formulations for enhancing the oral bioavailability of poorly water-soluble drugs such as atovaquone, but also indicated that in some cases microemulsion preconcentrate formulations may not provide additional bioavailability benefits beyond that achievable using simple lipid solutions (see abstract). Stirring of the LC-CREL and LC-PF68 formulations for30 min in either water or 0.1M HCl yielded completely orpartly-emulsified dispersions, respectively. Particle size determinations by PCS showed that the LC-CREL formulation dispersed to form small particles with mean particle sizes of 196.6 ±1.9 nm and 149.0 ± 1.5 nm (Z-avemean ± s.d., n ¼ 3) in water and 0.1M HCl, respectively.Dispersion of the LC-PF68 formulation yielded largerparticles with diameters of 439.1 ±  4.0 nm and424.2 ±  3.0 nm (Z-ave mean ±  s.d., n ¼ 3) in water and0.1M HCl, respectively. The particle size determinations were in agreement with visual observations. The remaining four surfactant-containing formulations did not show improved dispersion properties over the surfactant-free lipid formulation, which phase separated into grossly dispersed lipid droplets. Particle size determinations were not possible for these poorly dispersed systems (see results page 813).
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Dearn by utilizing polyvinyl alcohol and sodium deoxycholate as carriers because Muller et al. teach superfine microparticles and nanoparticles and a process for their gentle preparation with exclusion of water or minimization of water and/or exclusion of plasticizers and/or reduced temperature load, in which a matrix material is subjected to a high-pressure homogenization process in an anhydrous or water-poor medium and/or at low temperatures, preferably room temperature (20° C.) and in particular below the freezing point of water, which leads to a gentle particle reduction with minimization of the impairment of the chemical stability of the homogenized material (see abstract). Process for the gentle preparation of superfine micro- and nanoparticles having a particle size, as average diameter of the number distribution, of 5.6 μm or less, the method comprising: subjecting a matrix material comprising solid particles to a high-pressure homogenizing process in a piston-gap homogenizer in an anhydrous or water-reduced dispersion medium containing less than 50 wt. % of water in which the solid particles are suspended and at temperatures of 20° C. or less, which leads to a gentle particle size reduction with minimization of the impairment of the chemical stability of the homogenized material, to form superfine micro- and nanoparticles (see claim 1). Process according to claim 1, wherein the homogenized matrix material comprises at least one selected from the group consisting of drugs, pharmaceutical active ingredients, veterinary drugs, active ingredients, auxiliaries, additives for cosmetics, agricultural products, foodstuffs and preservatives (see claim 2).  Process according to claim 1, wherein the homogenized matrix material comprises at least one selected from the group consisting of synthetic, semi-synthetic or natural polymers, and natural macromolecules (see claim 4). Process according to claim 4, wherein the homogenized matrix material comprises at least one selected from the group consisting of synthetic polymers, polylactide, polyglycolide, polylactide/-glycolide co-polymer, polyorthoester, polyhydroxybutyrate (PHB), polyhydroxyvaleriate (PHV), polyhydroxybutyrate/-valeriate co-polymer, polyacrylates, polymethacrylates, polyvinyl derivatives, block polymers of polyethylene glycol and polyesters, polyhydroxybutyric acid, polycyanoacrylates, polycarbonates and polycaprolactone (see claim 5). The substance to be converted into superfine microparticles or nanoparticles (e.g. active ingredients, polymers or active-ingredient-loaded polymers) is dispersed as powder accompanied by stirring in a liquid medium (dispersion medium) to prepare a pre-suspension. Dispersion can be carried out with mixers of various designs, e.g. propeller mixer, rotor-stator mixer (Ultra-Turrax), dissolver discs. Alternatively, the powdered substance can also be gradually wetted, e.g. with a mortar (mortar mill). Dispersion medium is progressively added to the substance in the mortar during mixing. All liquids apart from water with sufficiently low viscosity can be used as dispersion media, e.g. polyols such as e.g. glycerine, polyethylene glycols (PEGs) (e.g. PEG 400 and PEG 600), polyether and polyester polyols, glycols such as e.g. propylene glycol, ethylene glycol, oils such as e.g. medium chain triglycerides (MCT) (e.g. miglyols), long chain triglycerides (LCT) such as e.g. isopropyl myristate, vegetable oils such as avocado oil, cottonseed oil, safflower oil, peanut oil, jojoba oil, coconut oil, linseed oil, walnut oil, olive oil, palm-kernel oil, sesame oil, soybean oil, castor oil, wheat-germ oil, animal oils such as cod-liver oil, halibut-liver oil, neat's foot oil, liquid hydrocarbons such as e.g. liquid paraffin, viscous paraffin and hexane, alcohols such as methanol, ethanol, 1-propanol, isopropanol, n-butanol, 2-butanol, pentanol, hexanol, octanol, decanol, allyl alcohol, propargyl alcohol. If desirable for the final product, a proportion of water can be added to the dispersion medium (e.g. addition of water to PEG 400 with a view to a later packing in soft gelatine capsules). As a rule, the water proportions lie in the range from 1 to 10%, but higher proportions can also be used. A limiting factor in this case is the chemical stability of the substance to be homogenized. Although higher proportions of water have no or little effect on the average diameter of the prepared particle dispersion, the proportion of larger particles is additionally minimized. As a rule, the 95% diameter decreases slightly. For many products, this is of no relevance. It is useful however in the preparation of nanoparticle dispersions for intravenous injection. If too many particles larger than 5 μm remain in the product, this can lead to capillary blockage (column 5, lines 7-49). One of ordinary skill in the art would have been motivated to incorporate PVA because Muller et al. teach that substances such as HPMC, PEG 6000 or Aerosil can also be dissolved in the water if this is desirable for the sought final formulation to which the micro- and nanoparticle dispersions are to be processed. These are important in particular with regard to the manufacture of tablets, e.g. calcium phosphates, lactose, starch and its derivates such as starch hydrolysates, celluloses, cellulose derivatives, polyethylene glycols, polyvinylpyrrolidone (PVP), hexites, glucose; with regard to the manufacture of ointments, substances such as bentonite, Aerosil, cellulose ethers, cellulose esters, alginates, pectinates, tragacanth, polyvinyl alcohol, polyethylene glycols, gum arabic, polyacrylates, paraffin, polymethacrylates, petrolatum, plastibases, can be considered; and with regard to the processing into capsules, e.g. polyethylene glycols, paraffin, liquid triglycerides (vegetable or animal) are important (column 5, lines 50-64). One of ordinary skill in the art would have been motivated to incorporate sodium deoxycholate because Muller et al. teach that to stabilize the suspension and the micro- and nanoparticles prepared from it, stabilizing substances can be added to the dispersion medium. Examples of this are: 1. sterically stabilizing substances such as poloxamers and poloxamines (polyoxyethylene-polyoxypropylene block copolymers), ethoxylated sorbitan fatty acid esters, in particular polysorbates (e.g. Polysorbate 80 or Tween 80®), ethoxylated mono- and diglycerides, ethoxylated lipids, ethoxylated fatty alcohols or fatty acids, and esters and ethers of sugars or of sugar alcohols with fatty acids or fatty alcohols (e.g. saccharose stearate, saccharose distearate, saccharose laurate, saccharose octanoate, saccharose palmitate, saccharose myristate). 2. charged ionic stabilizers such as diacetyl phosphates, phosphatidylglycerol, lecithins of various origins (e.g. egg lecithin or soybean lecithin), chemically modified lecithins (e.g. hydrogenated lecithins), as well as phospholipids and sphingolipids, mixture of lecithins with phospholipids, sterols (e.g. cholesterol and cholesterol derivatives as well as stigmasterol) and likewise charged and uncharged fatty acids, sodium cholate, sodium glycocholate, sodium taurocholate, sodium deoxycholate or their mixtures, etc.,(column 5, lines 65-67 and column 6, lines 1-31). Active ingredients can also already be incorporated into the polymers before the homogenization, e.g. from the above-named therapeutic groups and/or chemical groups. The active ingredients can be e.g. dissolved, dispersed, solubilized or otherwise incorporated into the polymers. The pre-suspension is then further processed, e.g. in one of the following dispersion systems: high-pressure homogenizers of the piston-gap homogenizer type (APV Gaulin Systeme, French press, Avestin), jet-stream homogenizers (e.g. Microfluidizer), rotor-stator systems (Ultra-Turrax, Silverson homogenizers), ultrasound bath, ultrasound rod and ultrasound homogenizers (column 10, lines 33-44). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Furthermore, in the case where the amount of ingredients, concentrations and particle sizes "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Dearn and Muller et al. because both references teach preparation of nanoparticles of poorly soluble drugs using microfludizers. With regard to the limitations “intramuscularly-injectable or subcutaneously-injectable” or “depot form”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since the cited prior art references render obvious the same atovaquone containing nanoparticle/nanocapsule comprising the same polyvinyl alcohol and sodium deoxycholate carrier, the examiner concludes it is “intramuscularly-injectable or subcutaneously-injectable” or suitable as “depot form”.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Dearn by dispersing the atovaquone nanoparticles in oily medium because Sek et al. teach in-vitro dispersion and digestion experiments were conducted using formulations comprising a blend of long-chain glycerides, ethanol, a model poorly water-soluble drug (atovaquone), and a series of surfactants including Cremophor EL and a range of Pluronic surfactants (Pluronics L121, L61, L72, L43 and F68). One of ordinary skill in the art would have been motivated to disperse atovaquone nanoparticles in oily medium because Sek et al. teach inclusion of Cremophor EL, a surfactant with a high hydrophilic–lipophilic balance (HLB), promoted complete digestion of the formulation and effective dispersion and solubilisation of the lipolytic products andco-administered drug. Surprisingly, formulations containing the Pluronic (L121) with the lowest HLB(0.5) equally effectively promoted digestion and drug solubilisation and a trend towards decreased digestion and drug solubilisation was observed with Pluronics of increasing HLB values. All formulations effectively prevented drug precipitation, suggesting possible utility in-vivo, and no correlation was evident between the ability of the formulations to self-emulsify on dispersion and to promote drug solubilisation on digestion. Subsequent assessment of the oral bioavailability of atovaquone after administration of formulations containing Cremophor EL or Pluronic L121 or a simple solution of atovaquone in long-chain glycerides confirmed the utility of lipid-based formulations for enhancing the oral bioavailability of poorly water-soluble drugs such as atovaquone, but also indicated that in some cases microemulsion preconcentrate formulations may not provide additional bioavailability benefits beyond that achievable using simple lipid solutions (see abstract). Stirring of the LC-CREL and LC-PF68 formulations for30 min in either water or 0.1M HCl yielded completely or partly-emulsified dispersions, respectively. Particle size determinations by PCS showed that the LC-CREL formulation dispersed to form small particles with mean particle sizes of 196.6 ±1.9 nm and 149.0 ± 1.5 nm (Z-avemean ± s.d., n ¼ 3) in water and 0.1M HCl, respectively.  Dispersion of the LC-PF68 formulation yielded larger particles with diameters of 439.1 ±  4.0 nm and424.2 ±  3.0 nm (Z-ave mean ±  s.d., n ¼ 3) in water and0.1M HCl, respectively. The particle size determinations were in agreement with visual observations. The remaining four surfactant-containing formulations did not show improved dispersion properties over the surfactant-free lipid formulation, which phase separated into grossly dispersed lipid droplets. Particle size determinations were not possible for these poorly dispersed systems (see results page 813). An ordinary skill in the art would have had a reasonable chance of success in combining the references because both references teach atovaquone nanoparticles.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s arguments
Applicant argues Applicants submit that the Office Action does not establish prima facie obviousness because it fails to articulate any reason for using PVA/DOC or even PVA alone in the process of Dearn and simply copies wholesale the disclosure of Muller, as if this were a substitute for a reasoned analysis. The sum total of the Patent Office's analysis are a simple statement of principle ("selection of a known material based on its suitability for its intended use supports an obviousness determination") and a further statement amounting to nothing more than an assertion that Dearn and Muller are analogous art (the "ordinary skilled artisan would have had a reasonable expectation of success in combining the teachings of Dearn and Muller et al. because both references teach preparation of nanoparticles of poorly soluble drugs using microfluidizers"). No other reason 1s provided, in particular, why PVA specifically would prove beneficial in the method of Dearn, why the use in Muller would logically translate to Dearn, or why PVA would be combined specifically with DOC and atovaquone. The Office Action cites "polyvinyl derivatives" in bold and underline as being disclosed in Muller. Applicant points out, however, that the elected species under examination is PVA, not "polyvinyl derivatives." So even assuming the Office Action had properly argued a reason to use "polyvinyl derivatives" in the process of Dearn, which it did not, this would not constitute use of the elected species PVA in Dearn's process. The Office Action also cites PVA itself in bold and underline as being disclosed in Muller, without giving any reason for its use in Dearn's process. But to the extent Muller teaches use of PVA in its homogenization process, it 1s in the particular context of preparing ointment formulations (column 5, lines 57-62). Dearn, however, concerns itself with oral or parenteral formulations. See column 3, lines 9-21 of Dearn. There 1s no suggestion in the prior art or allegation in the Office Action to use Dearn's process in order to prepare ointment formulations. Thus, the skilled person would have no reason to arbitrarily pick out PVA from an ointment formulation in Muller and use 1t to prepare oral or parenteral formulations in Dearn, and the Office Action provides none.
The above assertions are not found persuasive because indeed the examiner provided sufficient reasons why one of ordinary skill in the art would have combined the references to remedy the deficiencies of the primary reference. The reasons provided are sufficient for a prima facie case of obviousness. The examiner brings applicant’s attention to the whole concept of picking and choosing of the elected species from the teachings of the references, as all of the elected species and claimed elements are covered in the teachings of the references as set forth above but such "picking and choosing" within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  If applicants resort to argue the reference does not provide any motivation to select this specific ingredients and combinations, it must be remembered that "[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious."  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious," the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions."  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ."  KSR at 1741.  The Court emphasized that "[a] person of ordinary skill is… a person of ordinary creativity, not an automaton."  Id. at 1742. Consistent with this reasoning, it would have been obvious to have selected any of the disclosed elements from the references to arrive to the claimed product "yielding no more than one would expect from such an arrangement."
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Dearn by utilizing polyvinyl alcohol and sodium deoxycholate as carriers because Muller et al. teach superfine microparticles and nanoparticles and a process for their gentle preparation with exclusion of water or minimization of water and/or exclusion of plasticizers and/or reduced temperature load, in which a matrix material is subjected to a high-pressure homogenization process in an anhydrous or water-poor medium and/or at low temperatures, preferably room temperature (20° C.) and in particular below the freezing point of water, which leads to a gentle particle reduction with minimization of the impairment of the chemical stability of the homogenized material (see abstract). Process for the gentle preparation of superfine micro- and nanoparticles having a particle size, as average diameter of the number distribution, of 5.6 μm or less, the method comprising: subjecting a matrix material comprising solid particles to a high-pressure homogenizing process in a piston-gap homogenizer in an anhydrous or water-reduced dispersion medium containing less than 50 wt. % of water in which the solid particles are suspended and at temperatures of 20° C. or less, which leads to a gentle particle size reduction with minimization of the impairment of the chemical stability of the homogenized material, to form superfine micro- and nanoparticles (see claim 1). Process according to claim 1, wherein the homogenized matrix material comprises at least one selected from the group consisting of drugs, pharmaceutical active ingredients, veterinary drugs, active ingredients, auxiliaries, additives for cosmetics, agricultural products, foodstuffs and preservatives (see claim 2).  Process according to claim 1, wherein the homogenized matrix material comprises at least one selected from the group consisting of synthetic, semi-synthetic or natural polymers, and natural macromolecules (see claim 4). Process according to claim 4, wherein the homogenized matrix material comprises at least one selected from the group consisting of synthetic polymers, polylactide, polyglycolide, polylactide/-glycolide co-polymer, polyorthoester, polyhydroxybutyrate (PHB), polyhydroxyvaleriate (PHV), polyhydroxybutyrate/-valeriate co-polymer, polyacrylates, polymethacrylates, polyvinyl derivatives, block polymers of polyethylene glycol and polyesters, polyhydroxybutyric acid, polycyanoacrylates, polycarbonates and polycaprolactone (see claim 5). The substance to be converted into superfine microparticles or nanoparticles (e.g. active ingredients, polymers or active-ingredient-loaded polymers) is dispersed as powder accompanied by stirring in a liquid medium (dispersion medium) to prepare a pre-suspension. Dispersion can be carried out with mixers of various designs, e.g. propeller mixer, rotor-stator mixer (Ultra-Turrax), dissolver discs. Alternatively, the powdered substance can also be gradually wetted, e.g. with a mortar (mortar mill). Dispersion medium is progressively added to the substance in the mortar during mixing. All liquids apart from water with sufficiently low viscosity can be used as dispersion media, e.g. polyols such as e.g. glycerine, polyethylene glycols (PEGs) (e.g. PEG 400 and PEG 600), polyether and polyester polyols, glycols such as e.g. propylene glycol, ethylene glycol, oils such as e.g. medium chain triglycerides (MCT) (e.g. miglyols), long chain triglycerides (LCT) such as e.g. isopropyl myristate, vegetable oils such as avocado oil, cottonseed oil, safflower oil, peanut oil, jojoba oil, coconut oil, linseed oil, walnut oil, olive oil, palm-kernel oil, sesame oil, soybean oil, castor oil, wheat-germ oil, animal oils such as cod-liver oil, halibut-liver oil, neat's foot oil, liquid hydrocarbons such as e.g. liquid paraffin, viscous paraffin and hexane, alcohols such as methanol, ethanol, 1-propanol, isopropanol, n-butanol, 2-butanol, pentanol, hexanol, octanol, decanol, allyl alcohol, propargyl alcohol. If desirable for the final product, a proportion of water can be added to the dispersion medium (e.g. addition of water to PEG 400 with a view to a later packing in soft gelatine capsules). As a rule, the water proportions lie in the range from 1 to 10%, but higher proportions can also be used. A limiting factor in this case is the chemical stability of the substance to be homogenized. Although higher proportions of water have no or little effect on the average diameter of the prepared particle dispersion, the proportion of larger particles is additionally minimized. As a rule, the 95% diameter decreases slightly. For many products, this is of no relevance. It is useful however in the preparation of nanoparticle dispersions for intravenous injection. If too many particles larger than 5 μm remain in the product, this can lead to capillary blockage (column 5, lines 7-49). One of ordinary skill in the art would have been motivated to incorporate PVA because Muller et al. teach that substances such as HPMC, PEG 6000 or Aerosil can also be dissolved in the water if this is desirable for the sought final formulation to which the micro- and nanoparticle dispersions are to be processed. These are important in particular with regard to the manufacture of tablets, e.g. calcium phosphates, lactose, starch and its derivates such as starch hydrolysates, celluloses, cellulose derivatives, polyethylene glycols, polyvinylpyrrolidone (PVP), hexites, glucose; with regard to the manufacture of ointments, substances such as bentonite, Aerosil, cellulose ethers, cellulose esters, alginates, pectinates, tragacanth, polyvinyl alcohol, polyethylene glycols, gum arabic, polyacrylates, paraffin, polymethacrylates, petrolatum, plastibases, can be considered; and with regard to the processing into capsules, e.g. polyethylene glycols, paraffin, liquid triglycerides (vegetable or animal) are important (column 5, lines 50-64). One of ordinary skill in the art would have been motivated to incorporate sodium deoxycholate because Muller et al. teach that to stabilize the suspension and the micro- and nanoparticles prepared from it, stabilizing substances can be added to the dispersion medium. Examples of this are: 1. sterically stabilizing substances such as poloxamers and poloxamines (polyoxyethylene-polyoxypropylene block copolymers), ethoxylated sorbitan fatty acid esters, in particular polysorbates (e.g. Polysorbate 80 or Tween 80®), ethoxylated mono- and diglycerides, ethoxylated lipids, ethoxylated fatty alcohols or fatty acids, and esters and ethers of sugars or of sugar alcohols with fatty acids or fatty alcohols (e.g. saccharose stearate, saccharose distearate, saccharose laurate, saccharose octanoate, saccharose palmitate, saccharose myristate). 2. charged ionic stabilizers such as diacetyl phosphates, phosphatidylglycerol, lecithins of various origins (e.g. egg lecithin or soybean lecithin), chemically modified lecithins (e.g. hydrogenated lecithins), as well as phospholipids and sphingolipids, mixture of lecithins with phospholipids, sterols (e.g. cholesterol and cholesterol derivatives as well as stigmasterol) and likewise charged and uncharged fatty acids, sodium cholate, sodium glycocholate, sodium taurocholate, sodium deoxycholate or their mixtures, etc.,(column 5, lines 65-67 and column 6, lines 1-31). Active ingredients can also already be incorporated into the polymers before the homogenization, e.g. from the above-named therapeutic groups and/or chemical groups. The active ingredients can be e.g. dissolved, dispersed, solubilized or otherwise incorporated into the polymers. The pre-suspension is then further processed, e.g. in one of the following dispersion systems: high-pressure homogenizers of the piston-gap homogenizer type (APV Gaulin Systeme, French press, Avestin), jet-stream homogenizers (e.g. Microfluidizer), rotor-stator systems (Ultra-Turrax, Silverson homogenizers), ultrasound bath, ultrasound rod and ultrasound homogenizers (column 10, lines 33-44). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Furthermore, in the case where the amount of ingredients, concentrations and particle sizes "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Dearn and Muller et al. because both references teach preparation of nanoparticles of poorly soluble drugs using microfludizers. With regard to the limitations “intramuscularly-injectable or subcutaneously-injectable” or “depot form”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since the cited prior art references render obvious the same atovaquone containing nanoparticle/nanocapsule comprising the same polyvinyl alcohol and sodium deoxycholate carrier, the examiner concludes it is “intramuscularly-injectable or subcutaneously-injectable” or suitable as “depot form”.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Dearn by dispersing the atovaquone nanoparticles in oily medium because Sek et al. teach in-vitro dispersion and digestion experiments were conducted using formulations comprising a blend of long-chain glycerides, ethanol, a model poorly water-soluble drug (atovaquone), and a series of surfactants including Cremophor EL and a range of Pluronic surfactants (Pluronics L121, L61, L72, L43 and F68). One of ordinary skill in the art would have been motivated to disperse atovaquone nanoparticles in oily medium because Sek et al. teach inclusion of Cremophor EL, a surfactant with a high hydrophilic–lipophilic balance (HLB), promoted complete digestion of the formulation and effective dispersion and solubilisation of the lipolytic products andco-administered drug. Surprisingly, formulations containing the Pluronic (L121) with the lowest HLB(0.5) equally effectively promoted digestion and drug solubilisation and a trend towards decreased digestion and drug solubilisation was observed with Pluronics of increasing HLB values. All formulations effectively prevented drug precipitation, suggesting possible utility in-vivo, and no correlation was evident between the ability of the formulations to self-emulsify on dispersion and to promote drug solubilisation on digestion. Subsequent assessment of the oral bioavailability of atovaquone after administration of formulations containing Cremophor EL or Pluronic L121 or a simple solution of atovaquone in long-chain glycerides confirmed the utility of lipid-based formulations for enhancing the oral bioavailability of poorly water-soluble drugs such as atovaquone, but also indicated that in some cases microemulsion preconcentrate formulations may not provide additional bioavailability benefits beyond that achievable using simple lipid solutions (see abstract). Stirring of the LC-CREL and LC-PF68 formulations for30 min in either water or 0.1M HCl yielded completely or partly-emulsified dispersions, respectively. Particle size determinations by PCS showed that the LC-CREL formulation dispersed to form small particles with mean particle sizes of 196.6 ±1.9 nm and 149.0 ± 1.5 nm (Z-avemean ± s.d., n ¼ 3) in water and 0.1M HCl, respectively.  Dispersion of the LC-PF68 formulation yielded larger particles with diameters of 439.1 ±  4.0 nm and424.2 ±  3.0 nm (Z-ave mean ±  s.d., n ¼ 3) in water and0.1M HCl, respectively. The particle size determinations were in agreement with visual observations. The remaining four surfactant-containing formulations did not show improved dispersion properties over the surfactant-free lipid formulation, which phase separated into grossly dispersed lipid droplets. Particle size determinations were not possible for these poorly dispersed systems (see results page 813). An ordinary skill in the art would have had a reasonable chance of success in combining the references because both references teach atovaquone nanoparticles.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619